[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                           MAY 21, 2007
                            No. 06-14159                 THOMAS K. KAHN
                      ________________________               CLERK


                  D. C. Docket No. 05-02623-CV-5-JFG
                      BKCY No. 05-83025-JAC-11

IN RE: B&M PROPERTIES, LLC,

                                                              Debtor.

_________________________________________________

PEOPLES BANK OF NORTH ALABAMA,

                                                              Plaintiff-Appellee,

                                 versus

SAIIA CONSTRUCTION, LLC,

                                                        Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                     _________________________

                             (May 21, 2007)
Before EDMONDSON, Chief Judge, HULL, Circuit Judge, and FORRESTER,*
District Judge.

PER CURIAM:

       After review and oral argument, the Court reverses and vacates the district

court’s orders (and contemporaneous memorandum opinions) dated June 5, 2006

and July 24, 2006 in their entirety, and remands this case to the district court with

instructions that the district court: (1) dismiss Peoples Bank of North America’s

appeal in Bankruptcy Case No. 05-83025 (also designated as Civil Action No. 05-

G-2623-NE in the district court) for lack of jurisdiction and (2) remand Bankruptcy

Case No. 05-83025 to the bankruptcy court for further proceedings in the

bankruptcy court. Specifically, this Court concludes that the district court lacked

jurisdiction over the above appeal, which sought to appeal the bankruptcy court’s

orders dated October 19, 2005 and November 16, 2005 in Bankruptcy Case No.

05-83025; therefore, the district court’s June 5, 2006 and July 24, 2006 orders

ruling on the appeal of those bankruptcy court orders are hereby vacated in their

entirety.

       REVERSED, VACATED, AND REMANDED WITH INSTRUCTIONS.




       *
       Honorable J. Owen Forrester, United States District Judge for the Northern District of
Georgia, sitting by designation.

                                               2